Exhibit 10.16

 

CONSENT TO ASSIGNMENT AND ASSUMPTION OF

 MARKETING AGREEMENT

 

The undersigned and Commodity Specialists Company, a Delaware corporation
(“CSC”), are parties to that certain Distiller’s Grain Marketing Agreement dated
as of June 4, 2007 (the “Marketing Agreement”).

 

On August 8, 2007, CSC and CHS Inc., a Minnesota cooperative corporation
(“CHS”), entered into an  Assignment and Assumption Agreement (the “Assignment
and Assumption Agreement”), under which CSC assigned to CHS all of its rights,
title and interest in and to the Marketing Agreement, subject to receiving
consent to such assignment from the undersigned.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged:

 

1.             The undersigned hereby consents and agrees to:

 

(a)           the assignment by CSC to CHS of all of CSC’s right, title and
interest in and to the Marketing Agreement, as described in the Assignment and
Assumption Agreement;

 

(b)           the assumption by CHS of the duties, obligations and liabilities
of CSC under the Marketing Agreement which arise on or after the date hereof,
subject to the terms and conditions set forth in the Assignment and Assumption
Agreement; and

 

(c)           deliver all notices required to be delivered to CHS under the
Marketing Agreement on or following the date hereof, to the following address:

 

CHS Inc.

P.O. Box 64089

St. Paul, Minnesota 55164-0089

Attn: Dave Christofore

Facsimile:651-355-6857

 

2.             In conjunction with this consent, the undersigned hereby
acknowledges:

 

(a)           the Marketing Agreement is in full force and effect and has not
been modified or amended, except as stated herein; and

 

(b)           each party to the Marketing Agreement has performed all
obligations required under it as of the date hereof and there is no default
under the Marketing Agreement or facts or circumstances which with the passing
of time or giving of notice would constitute a default thereunder.

 

 

Date:

8/17/07

 

Akron Riverview Corn Processors, LLC

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

It:

 

President

 

 

--------------------------------------------------------------------------------